DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to rejection under 35 U.S.C. 112(a), rejections have been removed in view of the amendments.
In response to applicant’s arguments with respect to “Perrine does not select protocols with between any power stage circuitry and connected connect circuitry” and with respect to Campbell “have no teaching whatsoever relating to the use of different protocols or their automatic selection for different power stage circuitry”, the examiner disagrees with the arguments based on the following reason(s):
One cannot show non-obviousness by attacking references individually where the rejections are based on a combinations of references.  See In 
Campbell discloses the control circuitry (e.g. Fig. 2: 208 & Fig. 4: 310) is configured to communicate ([0023-0026]) with any one of multiple different power stage circuitry connectable in the system (e.g. Fig. 4: 306), and Perrine is further cited to teach communication protocol could be selected automatically based on requirement of the connected interface ([0006, 0027, 0034-0036]: selection of different high speed communication protocols based on voltage level detected on the supply pin of the interface);
The combination of Campbell and Perrine discloses when the motor drive (e.g. Fig. 4: 306 & [0026]) is connected to the system network, the system network could determine a suitable communication protocol based on the requirement of the connected motor drive (as suggested by Perrine).  Therefore, the combination of Campbell and Perrine discloses the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2010/0123420 A1) in view of Perrine et al. (US 2015/0370751 A1).
Regarding claims 1, 12 and 21, Campbell discloses a method and a system (Fig. 2) comprising:
converter circuitry (Fig. 3: 232) to convert incoming three-phase power to DC power;
inverter circuitry (Fig. 3: 244) to convert the DC power to three-phase controlled frequency AC power to drive a motor;
power stage circuitry (Fig. 2: 100, 206 & Fig. 4: 306) coupled to motor drive peripherals, including at least the inverter circuitry (Fig. 3);
control circuitry (Figs. 2 & 4: 208, 310 & [0023, 0026]), coupled to the power stage circuitry, configured to receive feedback signals and apply control signals to the motor drive peripherals via the power stage circuitry (e.g. [0023, 0026]);
wherein the control circuitry (e.g. Fig. 2: 208 & Fig. 4: 310) is configured to communicate with any one of multiple different power stage circuitry connectable in the system (e.g. Fig. 4: 306).

Thus, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have modified the teachings of Campbell with the teachings of Perrine so as to achieve the claimed invention, since Perrine suggests it is known in the art to automatically determined the protocol requirement of a circuitry based on the voltage level of a supply pin of the interface so as to simply and conveniently adapt its interface to be able to provide for a larger throughput whenever necessary (Perrine: [0006, 0027, 0034-0036]).
Regarding claims 2 and 13, Campbell discloses the first and the second high speed interface protocols have at least two different data rates for communication between the control circuitry and the power stage circuitry ([0039], [0040], [0042]).
Regarding claims 3 and 14, Perrine teaches the first or the second high speed interface protocol is selected based upon a voltage detected at a connector pin ([0006]).
Regarding claim 10, Campbell, Perrine and Flanders in combination discloses the first and second high speed interface protocols and the signal classes are adapted for driving different electric motors (e.g. Campbell: [0026] & Fig. 4)
.
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2010/0123420 A1) in view of Perrine et al. (US 2015/0370751 A1) as applied to claims 3 and 14 above, and further in view of Williams et al. (US 2013/0082604 A1).
Regarding claims 4 and 15, Perrine teaches the voltage is uniquely defined for each of the first and second high speed interface protocols ([0006]), but Campbell and Perrine in combination fail to teach it is based upon a resistor coupled to the pin.
Williams teaches the voltage at a pin could be detected by a sensing resistor (e.g. Fig. 4 & [0071]).
Thus, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have modified the teachings of Campbell and Perrine with the teachings of Williams so as to achieve the claimed invention.  Since Williams suggests that it is well-known in the art to use a sense resistor to provide feedback to a pin of a controller and using a resistor to sense voltage is a well-known method of determining a voltage value, the modification would have been a simple substitutions of one known technique with another according to KSR (modifying the voltage detection method of Perrine with the voltage detection method of Williams), with a predictable and reasonable chance of success.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2010/0123420 A1) in view of Perrine et al. (US 2015/0370751 A1) as applied to claims 1 and 12 above, and further in view of Gable et al. (US 4,550,402).

Gable teaches utilizing fiber optics as communications circuitry (Col 3 lines 33-44).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Campbell and Perrine with the teachings of Gable, since it is known in the art as taught by Gable to use fiber optic as data communication links, and the modification would have yielded only predictable result since it is merely simple substitutions of one known communication link with another according to KSR.
Claims 6, 8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2010/0123420 A1) in view of Perrine et al. (US 2015/0370751 A1) as applied to claims 1 and 12 above, and further in view of Eilert et al. (US 2010/0318718 A1).
Regarding claims 6 and 17, Campbell discloses the control circuitry is coupled to the power stage interface circuitry via dual channels (i.e. 2 data lanes), but Campbell and Perrine in combination fail to teach 4 data lanes (although obvious).
Eilert further cited to teaches it is known in the art to use multiple lanes in communications (e.g. [0019]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Campbell and Perrine with the teachings of Eilert to implement a communication via 4 data lanes since it has been held that where the general conditions of a claim are In re Aller 105 USPQ 233.
Regarding claims 8 and 18, Eilert teaches the data lanes implement a bi-directional low voltage differential signal transfer scheme ([0034]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2010/0123420 A1) in view of Perrine et al. (US 2015/0370751 A1) as applied to claim 1 above, and further in view of Whetsel (US 2007/0103205 A1).
Regarding claim 7, Campbell and Perrine in combination fail to disclose, but Whetsel teaches the data lanes operate at a nominal rate of 650 MHz ([0122], [0125]: communication rates can be greater than 400 MHz).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Campbell and Perrine with the teachings of Whetsel, since it is known in the art as taught by Whetsel to use communication rates greater than 400MHz and it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller 105 USPQ 233.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2010/0123420 A1) in view of Perrine et al. (US 2015/0370751 A1) as applied to claims 1 and 12 above, and further in view of Shumarayev et al. (US 7,903,679 B1).

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Campbell and Perrine with the teachings of Shumarayev, since it is known in the art as taught by Shumarayev to select or implement different well-known signal schemes as needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KAWING CHAN/Primary Examiner, Art Unit 2846